DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2 and 5-6 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] for quantifying clinical skill, comprising:
[…]
collecting data relating to time taken to perform at least two surgical tasks done by at least two users […] wherein the at least two users are anonymous and are each assigned a unique identification;
comparing the data for the time taken to perform at least two surgical tasks to similar data for the time taken to perform at least two other similar surgical tasks;
quantifying the clinical skill of the at least two users based on the comparing of the data for the time taken to perform at least two surgical tasks to the similar data for the time taken to perform at least two other similar surgical tasks;
and
outputting the clinical skill of the at least two users;
wherein the time taken to perform at least two surgical tasks is used to determine
whether a user is performing that at least two surgical tasks at a novice level, an intermediate level, or an expert level.


In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., at least one application operable on at least one computer, at least one surgical device, and/or where the surgical device is a surgical robot, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., at least one application operable on at least one computer, at least one surgical device, and/or where the surgical device is a surgical robot, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20070172803 A1 by Hannaford et al (“Hannaford”), in view of PATENT US 7069586 B1 to Winneg et al (“Winneg”).
In regard to Claim 1, Hannaford teaches a system for quantifying clinical skill, comprising:
at least one application operable on at least one computer, the at least one application configured for:
(see, e.g., F1, p33);
collecting data relating to time taken to perform at least two surgical tasks done by at least two users using at least one surgical device […];
(see, e.g., p40-44, 66-68, and 160 and F1 and 6;  see also, e.g., p135 in regard to “time taken to perform”);

comparing the data for the time taken to perform at least two surgical tasks to similar data for the time taken to perform at least two other similar surgical tasks;
(see, e.g., p135);
quantifying the clinical skill of the at least two users based on the comparing of the data for the time taken to perform at least two surgical tasks to the similar data for the time taken to perform at least two other similar surgical tasks;
and
	(see, e.g., p137-139);
outputting the clinical skill of the at least two users;
(see, e.g., p70);
wherein the time taken to perform at least two surgical tasks is used to determine
whether a user is performing that at least two surgical tasks at a novice level, an intermediate level, or an expert level
	(see, e.g., p37 and 119)

	Furthermore, to the extent to which the otherwise cited prior art may fail to specifically teach
wherein the at least two users are anonymous and are each assigned a unique identification
	However, in an analogous reference Winneg teaches this feature (see, e.g., C7: 13-27);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the feature as taught by Winneg to the system taught by the otherwise cited prior art, in terms of keeping the trainees anonymous and giving them instead a unique ID, in order to maintain their privacy and not bias any analysis of the results.

In regard to Claim 2, Hannaford teaches this feature.  See, e.g., F1 and 6.
In regard to Claim 5, Hannaford teaches this feature.  See, e.g., p31 and 37.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hannaford, in view of Winneg, further in view of UK Patent Application GB 2333882 A by Darzi (“Darzi”).
In regard to Claim 6, while Hannaford teaches determining the skill level with which trainees perform surgical tasks it may not specifically teach wherein “data related to the number of surgical tasks” is used to evaluate that skill, however, Darzi teaches that feature (see, e.g., F1-F3 in regard to the number of sub-movements employed by individuals with various skill levels)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the feature as taught by Darzi to the system taught by the otherwise cited prior art, in order to more completely characterize the skill level of the trainee.



Response to Arguments
	Applicant’s arguments are addressed by the updated statements of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715